Corporate social responsibility (debate)
The next item is the report by Mr Howitt on behalf of the Committee on Employment and Social Affairs on corporate social responsibility: a new partnership.
rapporteur. - Mr President, companies, politicians and above all people understand that the problems of world poverty and of environmental degradation remain stubbornly prevalent in today's world. For ten years, many companies have begun to examine how they can manage their own social and environmental impacts through initiatives for Corporate Social Responsibility (CSR). Business cannot be expected to take responsibility alone for meeting these challenges. However, it is now time for the communications, the conferences and the codes of conduct to begin to make a significant and measurable difference and a move from process to outcome.
In this vote, the European Parliament will draw attention to the limitations of voluntary CSR reporting and of social auditing as it exists today. We will say that the drive for ever lower prices can prejudice fair treatment for people at work. We will insist that CSR can only work by adopting a multi-stakeholder approach, internationally-agreed standards and independent monitoring and verification. We will call for actions to tackle corporate abuses in the world's developing countries and to provide means for redress for its victims.
The Commission's communications seem to me to opt out of this debate, to prescribe an 'anything goes' approach to CSR and to risk Europe falling behind, compared with the rest of the world. However, tonight I am not proposing that we reject the Commission's approach. Indeed, I am asking the European Parliament to contribute constructively by seeking to rewrite some of the agenda and, where the Commission is making commitments, to come forward with detailed recommendations to turn fine words into concrete actions, to give full transparency to the evolving alliance for business, to rebuild confidence in the European multi-stakeholder forum and bring the NGOs back to the table, to make a genuine financial contribution to enabling CSR to grow, to genuinely put into operation support for CSR principles in Commission policies and programmes, including enterprise, employment, corporate governance and, in particular, trade and development programmes.
I know that Commissioners Verheugen and Špidla will not be able to accept all of Parliament's recommendations tonight. However, I am heartened and grateful for the private meetings I have held with them as this report has evolved. I now call on them publicly to promise that decisive progress will be made on CSR at EU level within the life of this Commission.
I also know that some Members in the debate will seek to oppose the report: I say to them that this report represents a carefully crafted compromise between the political groups. Indeed, I would like to express my sincere appreciation to the shadow rapporteur.
The one clear piece of new legislation we will support will be for mandatory environmental and social reporting by business, reiterating our previous position and sending a powerful political signal from this Parliament. All of our other proposals are about more effective use and implementation of the existing regulatory framework and support for voluntary action.
I say to the opponents inside this Parliament and to the one or two associations outside that, in their enthusiasm to block action at EU level, I do not believe that they do justice or genuinely represent the best interests or the best of business when it comes to CSR. Take the Danish pharmaceutical company Novo Nordisk, speaking on behalf of the business leaders' initiative for human rights, which told us: 'Minimum standards are essential for a level playing field to be developed in this area'. Take the European Investment and Research Service, who told us: 'If you can go some way to rekindling the interest of the Commission in a more substantive approach to CSR, that would be most welcome'. Or take the French business confederation MEDEF, speaking of behalf of Business Europe: 'I want to thank you very much for the quality and the relevance of most of the questions and suggestions put forward by you.'
Now is not the time to retreat. It is time to be ambitious and to show vision and take all of these and others together. One of the key ways we can get greater enthusiasm, dynamism and consensus behind EU action on CSR is by championing it in global institutions and better implementing global CSR initiatives here in Europe. There is also the strategic partnership that I propose between the Commission and the global reporting initiative, a new business dialogue between the EU and Japan on corporate social responsibility, and the use of the fifth anniversary this year of the World Summit on Sustainable Development as an opportunity for us in Europe to lead the international debate for intergovernmental initiatives and corporate accountability, which was agreed at Johannesburg.
When the Commission published its communication it said it wanted Europe to be a pole of excellence for CSR. When I read it I feared that CSR in Europe was instead falling down a black hole. However, if we can agree substantively on many of the recommendations in this Parliament report, I believe that we can make the Commission's aspiration come true.
Mr President, honourable Members, it is indeed true to say that Corporate Social Responsibility (CSR) is marching ahead in Europe, and last year's communication from the Commission triggered a great wave of activities and new ideas.
It is because CSR can make a great contribution to sustainable development and enhance Europe's potential for innovation and its competitiveness that it is closely tied in with our strategy for growth and employment, the object of which is not only to create more jobs but also, and primarily, to create better ones. We are talking here not about short-term successes or apparently favourable quarterly results, but rather about the need for our companies to adjust in the long term to the changed conditions under which we have to compete in the world as a whole.
Favourable social conditions may well be an important factor in competition, but producing them is not a responsibility for policy-makers alone; businesses have a responsibility of their own, and it goes beyond mere obedience to the law. They are responsible for the social climate, for the environment, for equality of opportunity, for training, for innovation and for structural change; to sum up, they are responsible for the people who work for them, and for the location where they are based.
The Commission welcomes Mr Howitt's report, which is evidence of deep knowledge and competence and not only essentially endorses the Commission's aim of strengthening CSR in Europe, but also makes an important contribution towards achieving it. I certainly agree that the debate should aim to achieve concrete results; that the multi-stakeholder approach should embrace all the interested parties and groups affected; and that the whole process should be even better integrated into the Lisbon Strategy.
You will be aware that the Commission believes that the openings for regulation in this area are limited. We do not believe that an enterprise's culture can be imposed from above or standardised by legislation, and that is why the Commission has been unwilling to take a decision in favour of proposing a regulation on CSR or the standardisation of it at European level.
If something, somewhere, has to be regulated; if we, by reason of our political responsibility have to insist on businesses doing something, then we have to summon up the courage to enact the relevant legislation, which must be specific and practically relevant to the area in question, but corporate social responsibility is, by definition, something that goes beyond companies' obligations under the law and is more than that which we lay down in regulations.
We want to support businesses and to encourage them to make use of the internationally recognised instruments, which are available in great numbers. The Commission is also supporting CSR in the global context, for example, through the EU-Africa Business Forum, brought into existence by my fellow-Commissioner Mr Michel, in which representatives of businesses from both continents met in November 2006 to discuss social responsibility.
The Commission is continuing to discuss with developing countries the progress being made in implementing the basic standards of the International Labour Organisation, and, in Europe, we are promoting the further development of relevant instruments within the various sectors, alongside multi-sectoral initiatives.
My fellow-Commissioner Mr Špidla and I are meeting more and more business people who are getting committed to and involved in making Europe a front-runner where CSR is concerned, and who see it as putting their businesses at a definite advantage on the market. In the short time in which it has been in existence, the European CSR Alliance has set in motion some impressive and exemplary initiatives, and far-sighted managers and investors have long known that a company with a good record of CSR is usually a successful one, as, indeed, is evident from the prices at which such businesses' shares are quoted on stock exchanges.
The Commission calls on Europe's businesses to make CSR a European brand and to compete for the best ideas. We are convinced that a European company must be one that acknowledges its own social responsibility and acts accordingly. That is something on which the Commission and your House are in complete agreement.
Mr President, ladies and gentlemen, my colleague Mr Verheugen has characterised the general framework of corporate social responsibility. I feel I must emphasise that this is about voluntary commitments on the part of businesses, commitments that clearly go beyond what the law requires. This must not of course restrict the right of any lawmaker or relevant authority to draw up any law it deems essential.
Given that the general framework has been described sufficiently clearly, I should like to present a number of specific areas in which we support corporate initiatives and which form part of the March 2006 strategy.
First of all, businesses play a major role in professional cohesion and also support social cohesion insofar as they hire workers and are involved in human resources management. Secondly, 2007 has been declared the European Year of Equal Opportunities for All. We have neither the right nor the means to deprive ourselves of our diverse talents, and therefore we support corporate initiatives aimed at equal opportunities. Thirdly, an important part of the intergenerational pact, which ageing Europe desperately needs, is cohesion and the retention of older people in employment. The other priorities in the March communication, such as health, investment in lifelong learning, innovation in training, science and operating on a global scale are equally important. The text you will be debating addresses these very issues.
If we want to ensure that corporate social responsibility continues into the 21st century there needs to be dialogue with the whole community, and for this reason in December we held a multi-stakeholder forum on corporate social responsibility. At the same time, it was decided to convene a European level discussion body from one of the plenary sittings, which will bring together representatives from civil society, the world of business and academic institutions. These forums have made it possible for us to assess the results of initiatives launched since 2004. As regards Commission initiatives I believe that corporate social responsibility is becoming increasingly influential across all of our policies, and in particular in external EU policy. Issues of common interest for the future have also been staked out, such as education, research and working conditions across chains of subcontractors. This will clearly have a major impact in fostering more secure social conditions in regions outside Europe for subcontractors who work for European firms.
There is much work to be done but we are on the right track. It can be seen from our debates and discussions with interested parties that corporate social responsibility is an increasingly important issue. It is important to maintain existing conditions and to be unstinting in our efforts.
draftsman of the opinion of the Committee on Industry, Research and Energy. - Mr President, first of all I would like to thank the rapporteur and congratulate him on his report. I think he has managed to present a report that can secure widespread support in this Chamber.
I think it is important to make some remarks about corporate social responsibilities. First of all, the main task of companies is to deliver the services and products they are established for and to be run at a profit, because otherwise they will not survive. If they cannot fulfil these main tasks, they will fail in their fundamental social responsibility as employers and as producers of services and goods.
I think it is important to underline this when we discuss how to define corporate social responsibilities. Our point of view - because we have discussed this question in the ITRE committee as well as within our group - is that it should be a matter of voluntary responsibility. It has to be performed on its own merits and as a part of the responsibility that the individual company has in society.
Companies have a social role in society. They must be good employers, delivering services and products of a high quality, because otherwise they will lose credibility and they will lose out in the market. But there are also grounds for saying that they must behave well in their own terms, because good and strong companies who stand up for fundamental values, whether in Europe or anywhere else in the world, are contributing to a better world, but also to a better economy and to better products and services.
There should be voluntary responsibility, because otherwise legislation would be needed and that is another matter. If we try to streamline too much, we will lose the variety and the dynamism that each company can deliver by making the most of its opportunities to be a good employer, a good company and a good service and product provider.
Draftsman of the opinion of the Committee on Women's Rights and Gender Equality. - (EL) Mr President, the Committee on Women's Rights and Gender Equality, in its opinion on corporate social responsibility, calls on the rapporteur for a holistic understanding of this issue, because it believes that the role of companies is fundamental as regards respect for the values underpinning the European Union, irrespective of where they trade, within or outside the European Union, and irrespective of their size, of whether they are small or medium-sized enterprises, multinationals and so on.
At global level, core standards of the International Labour Organisation are promoted through corporate social responsibility. Within a framework of voluntary action, they can introduce measures to support female human resources, within the framework of national and Community legislation on gender equality and non-discrimination, both during the recruitment procedure and during the procedure to promote and elect women to the administration bodies, to the board of directors, when promoting the planning of actions for corporate social responsibility.
We congratulate the European Commission on reinforcing the new alliance and we do not believe that it will be a repetition of the multi-stakeholder forum. A charter of good practice to which companies subscribe voluntarily will help to promote actions for the living and working environment and facilitate a better combination of professional and home life alongside cultural and educational services.
Finally, we are calling for good corporate social responsibility practices to be promoted and rewarded, especially in the gender equality sector, but not with a mandatory report by companies.
Commissioners, allow me to express the view that the possibilities of voluntary application of corporate social responsibility, not as a means of advertising or competition, should be planned in the multi-stakeholder forum, which is a forum for discussion between all the social partners, and we hope that there will be significant female participation in it.
Mr President, far and away most of the EU's businesses have committed themselves to social responsibility, to socially and environmentally responsible action, to the protection of people and their environment, and to security of production. They support cultural and religious facilities, sports and clubs. As both Commissioners have just said, though, it is and remains a prerequisite that these things should be done on a voluntary basis, something laid down in the European Parliament report back in 2003, and, a year later, on the occasion of the founding of the Multi-Stakeholder Forum. If you want to maintain the voluntary character of this commitment, you have to reject binding regulations and suffocating bureaucracy.
A comprehensive reporting system ought, if at all, to be expected only of large companies; SMEs, which make up over 90% of all companies, cannot cope with it, for they quite simply lack the human and financial resources required to give an all-round picture of their CSR. My group's shadow rapporteur, Mr Bushill-Matthews, has succeeded in reaching some compromises that have the effect of defusing the Howitt report, which my group in the Committee on Employment and Social Affairs was right to reject.
I count it a victory that the demand for the award of public contracts to be made dependent on compliance with social and environmental clauses has been largely struck out. Firms must be able to win a public contract even if they do not have an ecologically-correct pot of flowers in front of the factory gate and even if the menu of their works canteen does not include alternative meals.
Paragraph 11, which calls for the setting-up of a central point of coordination for CSR, is problematic, as are paragraphs 39 and 55, which advocate the appointment of an ombudsman for CSR. I am opposed to any extension of enterprises' liability and obligations to account for their corporate social responsibility, and regard such dirigiste manipulations as unacceptable.
Finally, we are talking today about an own-initiative report, one that many do not take seriously on the grounds that it is thought to be no more than a declamation. What I say is: principiis obsta - resist that which is only just beginning! If this House calls for some of all this to be made mandatory, then legislative measures from the Commission are no longer far away.
on behalf of the PSE Group. - (HU) A transnational company has, within its network in one of the new Member States, employed people living with handicaps as cleaners in a city struggling with social problems. The company received subsidies from the local authorities for these employees with handicaps, thereby depleting almost the entire funding source available for this purpose. In my view this mode of behaviour does not meet our expectations regarding corporate social responsibility.
The efforts to recover costs can and must in all cases be harmonised with social goals. This is pointed out in Richard Howitt's excellent report. I would add that a favourable economic environment has since the early 1990s attracted numerous transnational companies to Central and Eastern Europe. Certain regions of the new EU Member States continue, however, to experience multiple disadvantages. To use a distinctive phrase: they are in a sense the European Union's internal peripheries. Therefore we must make it clear to transnational companies as well that their actions must follow the principle of 'think globally - act locally'. This will help avoid that certain regions of the Union become peripheries that only 'think globally'.
This is why I consider Richard Howitt's report to be important, and this is why I hope that it does not sink under arguments over formalities, but will develop its role within the European social model of CSR. Corporate social responsibility does not simply mean avoiding doing harm, but is an ordered system for positive actions. The question here is not whether or not certain actions can be prescribed, but rather whether they can fulfil expectations in view of a better world. It is my belief that they can. We can expect that they treat employees as human beings, in their entirety, with their rights, state of health and cultural and social traditions. Richard Howitt's report is a very important step along this path.
(ET) I am certain that corporate social responsibility promotes sustainable development and also the improved implementation of the Lisbon Strategy in such matters as the more sensible use of natural resources, improving the results of innovation activity, the reduction of poverty, and also, of course, improved compliance with human rights requirements.
Corporate social responsibility should also act as an additional measure for the management of industry and restructuring, and act so that new areas are added to it; for instance, lifelong learning, equal opportunities, social involvement, sustainable development, and also ethics.
Companies' participation in such social activities must be voluntary. If we wish to move forward towards the creation and development of traditions in the area of corporate social responsibility, it is inevitable that we follow agreed and internationally recognised principles.
We have no other framework or agreed system with which we could adequately measure companies' activities in connection with corporate social responsibility. Thus the creation of the institution of ombudsman would be premature and pointless at the present moment. The imposition of a package of regulations would not have a positive effect, and would instead lead to negative counter-reactions.
I would like to thank the rapporteur for his eight years of persistent activity in aiming to achieve this objective. Thank you for giving me the floor.
on behalf of the Verts/ALE Group. - Mr President, I would like to congratulate Mr Howitt on his report. However, I am not sure that I am so happy about the deal he made with the PPE-DE Group to weaken what we will vote on tomorrow.
Yesterday I participated in a citizens' consultation, and it is quite obvious what citizens want - they want Europe to be more active on environmental issues. I think that last Friday's Council was well received by citizens.
The second thing that citizens want is greater social responsibility, and I am afraid the Barroso-Verheugen Commission went in entirely the opposite direction when it took office. So, Commissioner, you have already turned somewhat on environmental and energy issues under pressure from science and from citizens. I hope that this report by Parliament, especially if it is not watered down too much tomorrow, will help you to reconsider your social agenda. It was the Commission not being active enough in the multi-stakeholder dialogue that played a large part in frustrating NGOs to the extent that they left the table completely.
There are some good bits in the report which will be voted on tomorrow. I just wanted to highlight one issue: the deletion of paragraph 63, in which we call for global leadership from the European Union on this issue. Why is this important? With more Chinese oil and mining companies investing in Africa and other areas, if Europe does not elevate corporate social responsibility from a purely European issue to a global, UN issue, our companies will lose out, so I do not understand how the PPE-DE and the PSE Groups can delete a paragraph from the original report as voted on that calls for us to be much more proactive on a global level.
on behalf of the GUE/NGL Group. - (CS) Ladies and gentlemen, I should like to congratulate and thank Mr Howitt for his initiative and his report, and to endorse the series of amendments adopted in the Committee on Employment and Social Affairs.
As has been demonstrated, the main problem or the main question in our debate is over whether regulation is in fact needed in this area or whether a voluntary approach will suffice. I for one am not in favour of excessive bureaucracy and superfluous regulation. In questions such as corporate social responsibility, however, it is clear that relying on the goodwill of businesses is simply not enough. Otherwise, a part of the population of Europe will find itself facing an unequal situation. I feel, though, that what is needed is a workable legal instrument that would force companies to fulfil their responsibilities not only in the social field but also in the area of protecting working conditions, health at work and the environment.
Although I warmly endorse this report, I have tabled two amendments in conjunction with members of our group, the purpose of which is firstly to sound a warning about the current situation and the problems faced by workers regarding, for example, company relocations, low salaries, precarious work and insufficient health protection at work, and secondly to express our objection to the policies proposed by the Commission in the area of social responsibility, which often do not match the goals and the principles on which corporate social responsibility should be based.
I hope we will succeed in producing not only a statement of intent, but also the practical instruments needed to take practical action. If not, we will end up with mere window-dressing, and I believe that the citizens expect more from us than that.
Mr President, in this House we talk constantly about the Lisbon Agenda, which is supposed to make the EU the world's most competitive knowledge-based economy by 2010. The Commission President, José Manuel Barroso, likes to boast about his plans to control excessive regulation to help enhance the competitiveness of European economies.
Yet this report, as originally presented, sought to create mandatory regulation of a wide range of areas of corporate activity, including employee relations and the environment. But these areas are already heavily regulated, indeed massively over-regulated, by EU legislation already on the statute book. What we were proposing to do here was to double up on existing regulation with all the potential for ambiguity and confusion that would have created.
Mandatory CSR would be hugely damaging to competitiveness, especially for small and medium-sized enterprises, to which we constantly pay lip-service but which we constantly seek to strangle with oppressive, intrusive and unnecessary regulation. However, there are now agreed amendments which firmly establish the voluntary nature of CSR and I for one strongly support those amendments. I agree with the rapporteur that we need to promote CSR, but we also need to protect the enterprise, productivity, competitiveness and wealth-creating capacity of European businesses.
We should also be aware of existing best practice of CSR amongst existing major businesses. Last summer, I had the privilege of visiting the Gates Foundation in Seattle, which of course is run by Bill Gates of Microsoft. This Foundation's spending on philanthropy exceeds the GDP of a number of small countries. Arguably, it does more to relieve poverty and hardship in Africa than EU aid does and, because it is a private sector organisation, its spending is hugely more efficient. I believe that, with the amendments that we are proposing to put in place here, we should be able to support this report.
(PT) Mr President, the main function of business is wealth creation, but companies are, in certain circumstances, capable of being more than merely wealth-generating machines. Companies can also be seen as communities in which people live and interact; people can view their company as their place of professional fulfilment, and even, in many cases, personal happiness.
Successful companies, those capable of creating wealth, are those that normally enjoy good relations with their partners, customers, suppliers and with the community in which they operate. Successful companies are those that adopt transparency criteria in their relations with the authorities and operate on the basis of codes of conduct and ethics, which are sometimes extremely stringent.
If one were to describe companies that exist for a long time in human terms, there are companies that function with a strong personality, with a particular culture that they have managed to create and develop and that identifies them and distinguishes them from the others. These are companies, one might say, with emotions and feelings. Companies such as these opt to give more to the community over and above their traditional functions and thereby take on a greater responsibility; this is what might be termed 'social responsibility'. I feel, however, that corporate social responsibility is not something that can be decreed or imposed, but something that must be entered into willingly. Corporate social responsibility can never be imposed from above. If it were, there would be a risk of reducing its role to a public relations exercise aimed at creating a smokescreen and at enabling companies to sidestep their responsibilities of addressing social and environmental issues. In which case corporate social responsibility would be a fraud because it would be insincere.
I endorse the report before us because, in its final version, my view on the issue was ultimately taken into account.
(ES) Mr President, I am obliged to begin by thanking Mr Howitt for his wonderful work and for his extraordinary willingness to receive the contributions that other members of the Committee on Employment and Social Affairs have presented to him. He is also showing great capacity and flexibility on such a complex issue, opening himself up to dialogue and agreement with other groups in Parliament.
As others have said, I believe that corporate social responsibility is good per se. This must not lead us to think, however, that it is not possible to improve our current framework and the relatively short experience we have acquired in the European Union. I believe that the world's problems are increasing at a considerable speed, both environmental problems and the problems faced by people who are deprived of all kinds of rights. I therefore believe that we must make an additional effort.
That is all Mr Howitt is asking us for in his report. I hope that the Commission, whose Communication has had a mixed reception, not very positive in some cases, will see this as an opportunity to take more account of social responsibility. Much can still be done, avoiding false debates on what should be voluntary and what should not. We must continue moving forward with a view to creating criteria to make responsibility objective. Companies will be free to adopt codes of conduct, but they cannot be free when it comes to respecting the codes of conduct that they have adopted. There must be transparency, there must be more than philanthropy in this notion of corporate social responsibility.
We Europeans offer the world a model based on the sustainability of our economic model for us and for others. We can go further on the control and verification of these obligations that have been taken on freely. We have directives in the European Union. Directives that have not been transposed in the Member States on union law, on environmental responsibilities. The Commission can make commitments and not take the laissez faire, laissez passer approach to everything.
(FR) Mr President, Commissioners, ladies and gentlemen, for a few minutes now, each of us, in turn, has been repeating the fact that we do not want the forthcoming provisions to result in so many additional constraints and regulations. We want a commitment on the part of business leaders, we want them to be proactive, we want this proactive approach to be applied internationally, we want SMEs to commit themselves and, as the rapporteur said, above and beyond declarations, we want something concrete. As a company director myself for over thirty years, well, I want things to be able to materialise.
With this in mind, I have a proposal for you, Commissioners. A system is already applied internationally by hundreds of thousands of businesses. This system coordinates the social responsibility of businesses via the ISO 9001, ISO 14001 and ISO 18001 standards, which ensure that business relationships with customers are better, that practices are totally environmentally-friendly and that hygiene, health and safety rules are complied with in full. Therefore, allow to me to suggest, Commissioners, the use of these three management standards with the aim of having businesses throughout our Europe genuinely assume their social responsibilities.
Mr President, I too would like to thank the rapporteur for his work on this excellent report.
One of the key points to come out of the report is that we are not just looking at corporate social responsibility within the European Union, but beyond the Union as well, and at the behaviour of European companies elsewhere in the world - a move away from the double standards of how you operate here with one legislative framework and what you think you can get away with somewhere else.
What we have heard from the Commission on the Africa Forum is a good initiative, but we need to look much more closely at how companies behave in conflict zones. We have the leadership on the diamond process at the moment and we need to move forward on that.
I also note from the report that voluntary reporting is now stabilising and that not all voluntary reports cover supply chain compliance, which is one of the most important mechanisms we have to drive up standards, to ensure brand protection for companies behaving well and to ensure that they avoid the actions of companies which behave irresponsibly. I look forward to Parliament's report on socially irresponsible corporate behaviour so that we can look at the contrast in how we work.
(PL) Mr President, I am aware that the concept of corporate social responsibility is becoming an increasingly important part of the debate on globalisation, competitiveness and sustainable development. According to the definition of this concept, companies voluntarily take account of the social and economic impact of the activities they undertake.
In the framework of implementation of social responsibility on a voluntary basis, companies decide to go beyond the minimum legal requirements and commitments resulting from collective agreements, in order to respond to social and environmental needs. I should like to make it very clear, from the floor of this House, that it is precisely the voluntary basis of the action taken and of companies' response to the notion of social responsibility that is vital.
As corporate social responsibility is based mainly on decisions taken by companies on a voluntary basis, I believe that the imposition of any kind of additional duties and administrative requirements would most probably prove counterproductive. It would also be at variance with the principles of better legal regulation and with efforts to simplify and improve the functioning of the European Union. It was with this in mind that I tabled 10 amendments to the text presented by Mr Howitt, and I am pleased that the spirit of these amendments has been incorporated into the compromise text proposed by the rapporteur.
I should also like to take advantage of this opportunity to underline the importance of introducing methods for the exchange of good practice concerning implementation of the notion of corporate social responsibility. In practice this can be achieved in the framework of the European Alliance for Corporate Social Responsibility. From the floor of the House I would like to commend the European Commission on its commitment. The Commission recognises that the companies themselves are the main players on this stage, and has announced its support for this body, which represents a sound and open way of exchanging good practice between all types of companies be they large, small or medium-sized.
(EL) Mr President, I should like first of all to congratulate the rapporteur, Mr Howitt, on his systematic work and his constructive proposals.
The concept of corporate social responsibility seems to be more topical than ever. On the one hand, the dramatic change in the climate, due in large part to the uncontrolled use and consumption of natural resources and, on the other hand, the worrying spread of poverty, in conjunction with the reversal of the demographic pyramid, appear to be the result of attempts to downgrade employment and overturn the social acquis. Nonetheless, if we want to flesh out the bones of this concept, at least three preconditions need to be met: firstly, the Commission needs to take serious account of the proposals tabled by Parliament. Secondly, it should be acknowledged that companies need to accept their responsibilities towards the environment, society and the workers which derive from their economic activity, without of course this being seen as a sacrifice on their part. Thirdly, priority should be given to supporting investments designed to promote workers' knowledge and the development of new technologies, especially those which are more environmentally friendly. Both these sectors should be seen as basic pillars of corporate social responsibility.
Finally, this is an excellent opportunity to prove that the competitiveness must not be at the workers' expense, but must go hand in glove with respect for environmental equilibria, the promotion of dignified working conditions and social progress in general.
Mr President, over the past seven years I have had the pleasure of debating CSR with Richard Howitt on and off for a considerable time. It has, of course, been a most enjoyable experience - as it says here! It has certainly been a challenge, but I am sure he would be the first to admit - and I see him chortling over there - that it has been a challenge for both of us. I would like to thank him for the way that he has risen to that challenge, because clearly we have both been approaching this issue from slightly different standpoints, although in our ways, like all the other speakers, we are equally wishing to champion the cause of CSR.
I should just like to take issue on two tiny points with which he opened his comments. Firstly, he said he was disappointed that the Commission report almost indicated that it was opting out. I disagree with that. I think its report was very positive and we should welcome it. Secondly, he said that he hoped that the Commission would help bring the NGOs back to the multi-stakeholder forum table. In fairness, it was neither the Commission nor the multi-stakeholders that encouraged them to leave. They themselves chose to leave. It is up to them whether they wish to come back or not. Some of them at least had a minority view - in a democracy that is perfectly permitted. However - if the interpreters can rise to this challenge - we should not allow the tail to wag the dog. It is up to the NGOs to return.
I will not comment further on his speech, nor, indeed, make other comments in detail about colleagues' speeches other than to say I am sure the President and Commissioners are aware that - with no disrespect to any of my colleagues including myself - sometimes our speeches are for different audiences because we have to impress constituents back home. There is nothing wrong with that; we are politicians and that is something we have to do. However, I would invite you particularly, rather than just listen to us talk, to read what we say, to read what we are voting upon because the text is very significant.
There are some aspects I still dislike about the text. I agree with Mrs Oviir from the ALDE Group in that I do not like the idea of an ombudsman, but it is an idea. There are a number of ideas that I do not particularly welcome, but they are ideas and all these ideas are generally worth serious consideration. However, the text is what is important. I particularly invite the Commission to think of the three reports: the original report that went to committee; the report that was amended and voted against by 15 members of the committee; and the final report as it is likely to emerge tomorrow. That report I believe will be very much on your side. If I may say so, Commissioners, I think you are a great double act. Tomorrow we will show we are a treble act and wish to follow your lead in advancing the cause of CSR.
(ES) Mr President, Commissioner, what seems clear first of all is that more and more companies see social and environmental responsibility as an opportunity, as an instrument for sustainable development, for growth and for creating jobs, and also as a good instrument for helping companies and workers to adapt better to the changes demanded by the globalised economy of the 21st century.
I would like to comment on two issues in particular. Firstly, that it is clear that companies are the main players and that we must also take account of other parties such as consumers and non-governmental organisations. Above all, however, I believe that we must take account of the central role of unions, and codes of conduct cannot replace the crucial role of unions and collective negotiation under any circumstances.
Secondly, it is clear that corporate social responsibility must be a factor that increases competitiveness, but behind the labels relating to corporate social responsibility there must be realities and not just mere propaganda. Otherwise, we will undermine them and consumers will not trust those labels and we will stop moving towards corporate social responsibility and its capacity to create more competitive companies.
Many companies are currently making decisive efforts towards corporate social responsibility and they naturally know that it offers added value, and I am sure that those who do it in a clear and fair way will not object to it being verified by means of objective data.
(HU) Commissioners, ladies and gentlemen, I would like first of all to welcome the report by my fellow Member Mr Howitt. The debate concerning corporate social responsibility is a very sensitive subject on which people are divided, since we would like to ensure a strong European social environment, while at the same time wishing to enhance the competitiveness of European companies. The current practice of corporate social responsibility, or CSR, is an excellent example of the fact that strengthening the social and environmental dimension does not necessarily mean a decline in companies' competitiveness.
We need to strengthen the European social model, but we must avoid introducing a mandatory model based on a single pattern. A better regulated voluntary model offers greater opportunities both to producers and to consumers, rather than new administrative burdens that are difficult to bear. If we reinforce voluntary CSR by defining minimum standards with which we can avoid excessive increase in expenditure on the part of smaller companies, then this will be able to increase their competitiveness, provided consumers are sufficiently informed about CSR-type production and business practices. We need to increase consumer awareness and information, as this creates a market for responsible production.
Mr President, honourable Members, the Commission is grateful for the constructive and frank spirit of this debate. I would like to stress once more that Mr Howitt's report contains numerous valuable suggestions that the Commission will be happy to take into account in the further development of its policies on CSR. This will bring us, together, a good way further ahead.
Businesses need a clear legal framework; they have to know what they have to do and what they must not do. If they do not, they cannot function on the market. Businesses have a social responsibility; that is why there are thousands of rules, at the European level and in the Member States, compelling companies to discharge their responsibility to society. All the legislation we have enacted - be it on the protection of consumers, health and safety at work, protection of the environment or social security benefits - is intended to compel social responsibility on the part of business and set standards that we believe absolutely have to be met. The intellectual problem we have with the debate we are having is that I, for one, find it difficult to imagine how we are supposed to fashion a legal framework for something that is not prescribed by law. The idea of creating a regulatory framework for CSR means that one would be enacting a law regulating how companies have to handle things that the law does not require them to handle. That is inherently contradictory, and the Commission really did want to put this debate behind it, and, for once, to see real progress being made; that is why, last year, we encouraged European businesses to get this Alliance for CSR up and running. As I told you, and as you can also read in the Commission's report that you have before you, this has already come up with some pretty remarkable ideas and initiatives.
There are two very important things - to which Mr Turmes referred - that I would like to discuss. The first is the Multi-Stakeholder Forum, in the holding of which the Commission was heavily involved, and which made some important proposals that the Commission is taking on board. There was very broad support for the Commission's stance. Some non-governmental organisations did not come on the grounds that their line differed from that taken by the Commission, and I find that a peculiar way of behaving in a democratic society - taking part in a discussion only if you are sure that everyone else is going to agree with you. I therefore expressed regret at the non-attendance of these non-governmental organisations, which were few in number, but we want to continue to engage in dialogue with them, and I have specifically asked them to rejoin us in this work in future.
As for the global dimension, which Mr Turmes also had something to say about, the Commission is wholeheartedly supportive. Before the end of this year, we will be staging a major conference on the subject of the international dimension of CSR, a topic that we have already broached in our dialogue with the other regions of the world, most notably with the developing economies such as China, India, Latin America and Africa, but which we are also discussing with the USA, the Japanese and other European partners, and it is a subject that we want to move forward at the global level.
Reference has been made in this debate to the existence of an ISO standard for corporate social responsibility. Such a thing does, indeed, exist, but it is a voluntary standard; for companies can decide for themselves whether or not they want to use it, and the good thing is that more and more European companies do, and also make use of it for marketing purposes, telling their customers - society at large - that 'we, X Ltd, act in accordance with this standard' and they also want to be judged on that basis, for they see it as useful in terms of their market success.
I would like - and I am also speaking on behalf of my fellow-Commissioner Mr Špidla when I say this - to offer your House our continued close and constructive cooperation on this matter, and will reiterate that we have, in Mr Howitt's report and in the debate, found many important suggestions, which the Commission will take into consideration as it continues to work on this.
The debate is closed.
The vote will take place on Tuesday at 12 noon.
Written statement (Rule 142)
in writing. - (IT) Business, or entrepreneurship, is the deciding factor for the development of people and society. Business has to consider products, organisation, marketing, design and production processes. The key factor in business, however, is its human capital, which must always be promoted and protected, and human capital is the result of education: education about safety, trust, creativity, the ability to learn, and a taste for what is useful and beautiful.
To become competitive in the marketplace, companies need to be able to make the most of these aspects and also to exercise strong social responsibility in caring not only about their product but above all about their work and their workers. If entrepreneurs exercise this responsibility of their own free will, it creates a virtuous circle among company, capital and work, helping them to compete effectively in the global marketplace.